DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Since the scope of the claims directed to method it is suggested the following changes to claims:
“comprising:”(claim 1, line 2) is suggested to updated to:--”, said method  comprising steps of :--
“a step of” (claim 1, line 3, 7, 10, 13) should be deleted, since no need to repeat “a step” in method claims form.
“the step of” (claim 1, line 9, 17, 21) should be changed to: --the--.
“includes”(claim 1, line 9) should be changed to:” further comprising:”--
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“is formed” (claim 1, line 16) is not positive method limitation, it is suggested the phrase:” the laminate substrate is formed by repeating”(claim 1, in line 16) should be rewritten to positive method limitation such as: --“ forming the laminate substrate by repeating “--.
Also, the phrase:” the division portion including the insulator resist portion is removed”(claim 1, lines 20-21) should be changed to positive limitation such as:--“removing the division portion including the insulator resist portion”--.
It is also not clear as to what being referring to as:” by development in the step of singulating”, since no development of any kind in the singulating step previous to this.
“in the step of”(claim 2, line 3, claim 3, lines 3, 4, 7, 9) should be updated to:--“in the “—
“wherein the electronic component includes “(claims 5-6, lines 2-3) should be updated to positive method limitation the use of:--”wherein the forming laminate substrate  further comprising disposing a coil in each of the plurality of  laminates”--	“the coil”(claim 7, line 3) should be updated to:--“the disposed coil”--.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art to Ishima et al (20180254145)teaches substantially every aspect limitation in claim 1 but lacking of a step of forming an insulator resist layer containing an insulating material on a base material, the insulating material being a constituent material of each of the insulator layers (see Fig. 2, where 1 representing the laminate substrate (see Figs. 1-2); and a step of forming the insulator layer by curing the insulator resist layer by exposure, except for at least an insulator resist portion corresponding to the division portion; and the division portion including the insulator resist portion is removed by development in the process of singulating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt